DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set 
forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauderer et al. (US 2012/0044066 A1).
	Regarding claims 1 and 12-14, Mauderer et al. disclose a system for vehicle collision avoidance control, the system comprising: a sensing module including at least an image sensor (Figs. 1 and 5, element 107), which is disposed in a corresponding vehicle (Fig. 5, element 170), has a field of view out of the vehicle (Fig. 5) and captures image data (Fig. 2, step 201), and configured to sense an object (Fig. 5, element 151-152) nearby the vehicle (paragraphs 0040-0042, 0056-0057, 0069, 0072-0073); and a controller (Figs. 1 and 5, element 100) including a processor (Fig. 1, element 103) configured to process the image data (Fig. 2) captured by the image sensor (paragraphs 0040, 0046), wherein the controller recognizes blinking of hazard lights of a preceding vehicle (Figs. 1 and 3-5, element 180; Fig. 2, step 203) of the vehicle at least partially based on processing of the image data captured by the image sensor and performs one or more of driver warning and deceleration control (Fig. 2, step 209) accordingly (paragraphs 0058-0066, 0072). 
	Regarding claim 19, Mauderer et al. disclose a system for vehicle collision avoidance control, the system comprising: 	a sensing module configured to include one or more of an image sensor (Figs. 1 and 5, element 107) which is disposed in a vehicle (Fig. 5, element 170), has a field of view out of the . 

Claim(s) 1, 4, 6, 8-10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alrefai et al. (US 2018/0137380 A1).
Regarding claims 1 and 12, Alrefai et al. disclose a system for vehicle collision avoidance control, the system comprising: 	a sensing module (Fig. 5, element 31) including at least an image sensor (camera), which is disposed in a corresponding vehicle (present vehicle), has a field of view (Fig. 5, element 39) out of the vehicle and captures image data (frames), and configured to sense an object (Fig. 5, elements 36-38) nearby the vehicle (paragraph 0077-0079); and a controller (Fig. 5, element 35) including a processor configured to process the image data captured by the image sensor (paragraph 0044-0045, 0072 and 0079), wherein the controller recognizes blinking of hazard lights of a preceding vehicle of the vehicle (Fig. 5, element 36) at least partially based on processing of the image data 
	Regarding claims 4 and 13-15, Alrefai et al. disclose the system as applied to claim 1 above, wherein the controller includes an apparatus (Fig. 5, element 33-35) for vehicle collision avoidance control (paragraph 0013 and 0077-0078), and the apparatus for vehicle collision avoidance control includes: a control-starting module configured to determine whether a velocity of the vehicle (Fig. 5, element 32) is a control-involved velocity or higher (paragraph 0029, 0036, 0073-0074, 0077); a hazard-light blinking recognition module configured to recognize blinking of the hazard lights of the preceding vehicle in front of the vehicle when the velocity of the vehicle is determined to be the control-involved velocity or higher (paragraph 0009-0010); and a control processing module configured to perform one or more of driver warning and deceleration control when blinking of the hazard lights of the preceding vehicle is recognized (paragraph 0011, 0017).
	Regarding claim 6, Alrefai et al. disclose the system as applied to claim 4 above, wherein the control processing module issues a driver warning when blinking of the hazard lights of the preceding vehicle is recognized, determines whether the vehicle is currently in danger of collision with the preceding vehicle, and performs deceleration control when it is determined that the vehicle is currently in danger of collision with the preceding vehicle (paragraph 0011, 0034).
	Regarding claim 8, Alrefai et al. disclose the system as applied to claim 4 above, wherein when blinking of the hazard lights of the preceding vehicle is recognized, the control processing module issues a rear warning for notifying a front situation of the vehicle to a following vehicle of the vehicle (paragraph 0017-0018).
Regarding claim 9, Alrefai et al. disclose the system as applied to claim 8 above, wherein the rear warning includes one or more of blinking of hazard lights of the vehicle, sounding of an alarm, and 
Regarding claim 10, Alrefai et al. disclose the system as applied to claim 4 above, wherein when blinking of the hazard lights of the preceding vehicle is recognized and then stopped, the control processing module maintains the preceding vehicle as a control target and performs deceleration control or target-following control (paragraph 0009, 0011 and 0034).
Regarding claim 16, Alrefai et al. disclose the method as applied to claim 15 above, wherein the third operation includes: issuing a driver warning when blinking of the hazard lights of the preceding vehicle is recognized (paragraph 0009, 0056); determining whether the vehicle is currently in danger of collision with the preceding vehicle (paragraph 0036-0037, 0048, 0073-0074); and performing deceleration control when it is determined that the vehicle is currently in danger of collision with the preceding vehicle (paragraph 0011, 0034).
Regarding claim 17, Alrefai et al. disclose the method as applied to claim 15 above, wherein the third operation includes issuing a rear warning for notifying a front situation of the vehicle to a following vehicle of the vehicle (paragraph 0017).
Regarding claim 18, Alrefai et al. disclose the method as applied to claim 15 above, wherein at a point in time when blinking of the hazard lights of the preceding vehicle is recognized, the preceding vehicle is traveling at a certain velocity or lower or has stopped in a lane in which the vehicle is traveling or an adjacent lane of the lane (paragraph 0009-0011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauderer et al. (US 2012/0044066 A1) as applied to claim 1 above, and further in view of Nakatsuka et al. (US 2019/0070957 A1).
	Regarding claims 2 and 20, Mauderer et al. teach the system as applied to claims 1 and 19 above, wherein the system includes an autonomous emergency braking (AEB) module (Fig. 2, step 209), and the controller performs the deceleration control by controlling the AEB module according to a required deceleration rate (paragraph 0065). Mauderer et al. are silent regarding the system including an adaptive cruise control (ACC) module. 
	Nakatsuka et al. teach a driving assist technique comprising a driving assistance device (Fig. 1, element 100) having an adaptive cruise control (ACC) module (Fig. 1, element 150) and an autonomous emergency braking (AEB) module (Fig. 1, element 110; paragraph 0044). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known driving assistance technique taught by Nakatsuka et al. to the prior art system taught by Mauderer et al. That is, it would have been obvious to configure the system taught by Mauderer et al. to have an adaptive cruise control module and an autonomous emergency braking module by applying the technique taught by Nakatsuka et al. Application of the well-known technique taught by Nakatsuka et al. to the prior art system taught by Mauderer et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the system having an adaptive cruise control (ACC) module and an autonomous emergency braking (AEB) module, and the controller performs the deceleration control by controlling at least one of the ACC module or the AEB module according to a required deceleration rate.
Regarding claim 3, the combination of Mauderer et al. and Nakatsuka teach the controller controls the AEB module for a relatively high deceleration rate (“emergency” braking) and the ACC module for a relatively low deceleration rate (speed correction). Note that the claim does not require controlling the ACC module based on the recognition of hazard flashing.
Claims 4, 6, 8, 10-11, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauderer et al. (US 2012/0044066 A1) as applied to claim 1 above, and further in view of Alrefai et al. (US 2018/0137380 A1).
	Regarding claims 4 and 15, Mauderer et al. teach the system as applied to claim 1 above, wherein the controller includes an apparatus (Fig. 1, element 100) for vehicle collision avoidance control (paragraphs 0010, 0027, 0031, 0056), and the apparatus for vehicle collision avoidance control includes: a hazard-light blinking recognition module (Fig. 2, step 203) configured to recognize blinking of the hazard lights of the preceding vehicle in front of the vehicle when the velocity of the vehicle is determined to be the control-involved velocity or higher (paragraph 0058, 0060); and a control processing module configured to perform one or more of driver warning and deceleration control (Fig. 2, step 209) when blinking of the hazard lights of the preceding vehicle is recognized (paragraph 0065).
	Mauderer et al. are silent regarding the apparatus for collision avoidance control including a control-starting module configured to determine whether a velocity of the vehicle is a control-involved velocity or higher.
	Alrefai et al. teach a technique for avoiding collision with a preceding vehicle using controller (Fig. 5, element 35) and a speed sensor to determine a speed signal of the present vehicle to trigger collision avoidance braking (paragraph 0013, 0029-0030). Since risk of collision is increased at higher absolute vehicle speeds (paragraph 0036, 0073-0074), it is follows that collision avoidance braking is triggered when present vehicle speed exceeds a control-involved velocity or higher. For example, present vehicle speed must exceed 0 mph to have any risk of collision that can be avoided by braking. 

	Regarding claims 6 and 16, Mauderer et al. teach the system as applied to claims 4 and 15 above, wherein the control processing module issues a driver warning when blinking of the hazard lights of the preceding vehicle is recognized, determines whether the vehicle is currently in danger of collision with the preceding vehicle, and performs deceleration control when it is determined that the vehicle is currently in danger of collision with the preceding vehicle (Fig. 2, step 208-209; paragraph 0066, 0073).
	Regarding claims 8 and 18, Mauderer et al. teach the system as applied to claims 4 and 15 above, wherein when blinking of the hazard lights of the preceding vehicle is recognized (Fig. 2, step 203), the control processing module issues a rear warning for notifying a front situation of the vehicle to a following vehicle (Fig. 2, steps 204-209) of the vehicle (paragraphs 0059-0071). 
	Regarding claim 10, Mauderer et al. teach the system as applied to claim 4 above, wherein when blinking of the hazard lights of the preceding vehicle is recognized and then stopped, the control processing module maintains the preceding vehicle as a control target and performs deceleration control or target-following control (Fig. 2, the processing module maintains the preceding vehicle as the 
	Regarding claim 11, Mauderer et al. teach the system as applied to claim 4 above, wherein when blinking of the hazard lights of the preceding vehicle is not recognized, the control processing module performs deceleration control based on a time-to-collision with the preceding vehicle (paragraph 0073). 
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/Dale Moyer/Primary Examiner, Art Unit 3664